Citation Nr: 1120537	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968 and from March 1975 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned a 50 percent rating, effective August 7, 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran and his representative contend that his PTSD is more severe than reflected by the rating currently assigned, and that, therefore, he is entitled to a higher rating.  Specifically, at his March 2011 hearing, the Veteran asserted that his symptoms have worsened since his July 2008 VA examination.  In support of this contention, he submitted a private psychological evaluation showing symptoms more severe than were reflected at his July 2008 VA examination, conducted nearly three years ago.  Accordingly, a remand is warranted for a VA examination in order to assess the current severity of the Veteran's service-connected PTSD.  38 U.S.C.A. §  5103A(d)(1), (2); 38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (holding that the record is inadequate and the need for a contemporaneous medical examination occurs when the evidence indicates that a current disability rating may be incorrect); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that examination nearly two years old is too remote to be contemporaneous where appellant submitted evidence indicating that the disability had worsened).

Furthermore, at his March 2011 hearing, the Veteran asserted that he receives treatment at Patrick Air Force Base.  From the Veteran's testimony, it appears that he initially received a referral to Dr. Anderson from Patrick Air Force Base, subsequently sought treatment with a counselor, Ms. Whitling, and then returned to the base for another referral when he was unable to have the sessions covered under his current health care plan.

As such, the record shows that the Veteran has received psychological treatment from three locations, and only two statements from Dr. Anderson are of record.  On remand, the AMC should make reasonable efforts to obtain the Veteran's psychological treatment records from Patrick Air Force Base and his private treatment records from Dr. Anderson and Ms. Whitling.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from Patrick Air Force Base.  The Veteran should be contacted to obtain any necessary identifying information and authorization and asked to submit all relevant records that he has in his possession.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records from Dr. Wende J. Anderson and Kristin Whitling.  The Veteran should be contacted to obtain any necessary identifying information and authorization and asked to submit all relevant records that he has in his possession.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.  

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational adaptability.

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


